Citation Nr: 1701008	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  98-03 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for major depression prior to April 11, 2001.

2.  Entitlement to a total disability rating based on individual unemployability for the period prior to April 11, 2001.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1976 to May 1980 and from June 1983 to February 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  During the course of the appeal, the case has been otherwise under the jurisdiction of the RO in Montgomery, Alabama.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

In May 2008, VA granted the Veteran entitlement to a 100 percent evaluation for major depression, effective April 11, 2001.  As this constitutes a full grant of the benefit sought for that period, the only period remaining on appeal is that of the initial rating prior to April 11, 2001.

In February 2001, the Board denied entitlement to a rating in excess of 30 percent for major depression.  The appellant appealed the findings of that decision to the United States Court of Appeals for Veterans Claims (Court), and in June 2013 the Court granted a joint motion for partial remand regarding the assignment of a 30 percent evaluation for major depression prior to April 11, 2001.  

In July 2014, the Board denied entitlement to a rating in excess of 30 percent prior to April 11, 2001 for major depression and remanded the issue of entitlement to a total disability rating based on individual unemployability prior to April 11, 2001, which had been raised in conjunction with the major depression claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In April 2016, the Court issued a memorandum decision which vacated the Board's July 2014 denial of entitlement to a rating in excess of 30 percent prior to April 11, 2001 for major depression because it was inextricably intertwined with the issue of entitlement to a total disability rating based on individual unemployability prior to April 11, 2001.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Court's April 2016, memorandum decision, the issue of entitlement to a rating in excess of 30 percent prior to April 11, 2001 for major depression must be remanded together with the issue of entitlement to a total disability rating based on individual unemployability prior to April 11, 2001 because they are inextricably intertwined.  See Harris v. Derwinski, 1 Vet.App. 180, 183 (1991) (holding that where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined).

In July 2014, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability prior to April 11, 2001 in order to provide the Veteran with appropriate notice and to obtain an opinion on this issue from a vocational rehabilitation specialist.  It does not appear that this development has yet been completed, and therefore these issues are remanded for all appropriate development to be completed prior to readjudication.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must develop and adjudicate the issue of entitlement to a total disability rating based on individual unemployability prior to April 11, 2001.  In so doing, the AOJ must notify the Veteran of VA's duties to notify and assist her in the development of that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

2. The AOJ should the obtain an opinion from a vocational rehabilitation specialist addressing whether it is at least as likely as not (i.e., is there at least a 50/50 chance) that the Veteran's service connected major depression alone prevented all forms of substantially gainful employment that are consistent with her education and occupational experience in the period prior to April 11, 2001.  The vocational rehabilitation specialist should note that the appellant has a Master's degree and was working part-time during this period as a GED educator. 

Access to all files contained in Virtual VA or VBMS and a copy of this remand must be provided to and reviewed by the specialist.  The vocational rehabilitation specialist must specifically review and discuss:

* the May 1998 VA examination;
* the December 2004 VA treatment record noting hospitalization in April 2001;
* the Veteran's psychiatric treatment records from 1995 to 2001;
* the written statements submitted by the appellant and her spouse; 
* the March 2012 psychiatrist's letter;
* the March 2014 psychiatrist's letter; and 
* the March 2014 vocational specialist's letter.  

The reviewing specialist must state whether, for the period prior to April 11, 2001, the Veteran was engaged in substantially gainful employment or whether she was capable, at that time, of being engaged in substantially gainful employment.  If the evidence of record indicates that there were reasons why the Veteran was working part-time prior to April 11, 2001, other than due to her service-connected major depression, the specialist must explain what these reasons were and cite the evidence of record supporting this finding.  A complete rationale must be provided for any opinion offered, and the vocational rehabilitation specialist must explain all reasoning therefore.  If the question cannot be answered without resorting to pure speculation, the specialist must provide a complete explanation as to why that is so.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should adjudicate both the issues of entitlement to an initial rating in excess of 30 percent prior to April 11, 2001 for major depression and entitlement to a total disability evaluation based on individual unemployability for the period prior to April 11, 2001.  All applicable laws and regulations must be considered.  If any benefit sought on appeal remains denied, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

